Knowlton, J.
The respondent concedes that the petitioner can maintain his lien unless by his original contract in writing he waived his right to claim a lien, or estopped himself from *203enforcing it. Among thé stipulations for payment by the respondent were the following: “ The said Desmond agrees to pay to the said Poirier, upon certificate of said architect that the terms of this contract are complied with, and upon sufficient evidence that all claims upon the building for work or materials up to the time of payment are discharged, the sum of fifteen hundred seventy-five and 40-100 dollars in manner following, namely: . . . Third. Thirty-two days after the work is entirely completed and accepted by the architect, he the said architect having signed a certificate to that effect, the balance, five hundred and seventy-five and 40-100 ($575.40) dollars, is to be paid. In case notice in writing is given to the said Desmond by any person furnishing stock or materials for the construction of the work under said contract, that they shall claim a lien for said stock and materials, no payment shall be made until such notice shall be revoked by the person serving the same.”
It is contended that the provision postponing the final payment until thirty-two days after the work is entirely completed, and requiring payment only on 'sufficient evidence that all claims upon the building for work or materials are discharged, is inconsistent with the existence of a right on the part of the contractor to secure the payment of his dues by claiming a lien. But the purpose of this provision is manifest. It is to protect the respondent from a liability under liens, after making full payment for the work and materials to the contractor. There is no reason for such a provision in reference to the claim of the contractor to be paid under the contract. There being no other liens than his, payment to him of the amount due under the contract would leave the property free from all liens or claims, and accomplish the purpose of this provision. There is no reason for depriving the contractor of his right to secure the amount which the respondent, by the contract, agrees to pay him, and, without something plainly looking to such an object; he cannot be cut off from the right given him by the statute.
.Exceptions overruled.